Keith, P.,
delivered the opinion of the court.
In this case a bill was filed in the circuit court for the city of Lynchburg by Lucy D. Rucker v. Commercial National Bank of Lynchburg, and, the defendant having demurred, the court entered a decree sustaining the demurrer and overruling a motion for the dismissal of the bill, but granting leave to the plaintiff to file an amended bill. From this decree an appeal was allowed by one of this court. We are of opinion that it was improvidently awarded, and it is therefore dismissed.